SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly held company with authorized capital Taxpayer Registry No. (CNPJ/MF) 47.508.411/0001-5 Board of Trade Registry No. (NIRE) 35.300.089.901 NOTICE TO THE MARKET Companhia Brasileira de Distribuição (“Company”) hereby informs that, pursuant to the resolutions at the Annual and Special Shareholders’ Meeting held on April 27 th , 2016, the payment of the dividends approved by the shareholders, in the amount of R$ 3,865,003.30, corresponding to R$ 0,013703 per common share and R$ 0,015073 per preferred share, will be made on June 24 th , 2016, to those who owned shares in April 27 th , 2016. Shares negotiated April 28 th , 2016, including, onwards, will not be entitled to the dividends mentioned herein. São Paulo, June 23 rd , 2016. Christophe José Hidalgo Investors Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 23, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
